Case 1:20-cv-01387-AJT-JFA Document 99-1 Filed 03/19/21 Page 1 of 7 PageID# 3579




                           EXHIBIT A
Case 1:20-cv-01387-AJT-JFA Document 99-1 Filed 03/19/21 Page 2 of 7 PageID# 3580




                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                    EASTERN DISTRICT OF VIRGINIA
                                           Alexandria Division

 CENTER FOR WORKPLACE COMPLIANCE                               )
 (f/k/a EQUAL EMPLOYMENT ADVISORY                              )
 COUNCIL),                                                     )
                                                               )
              Plaintiff,                                       )
                                                               )      Case No. 1:20-cv-01387-AJT-JFA
 v.                                                            )
                                                               )
 LITTLER MENDELSON, P.C., et al.,                              )
                                                               )
              Defendants.                                      )

                         DEFENDANT’S FIRST INTERROGATORIES TO PLAINTIFF

              Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendant Lance E. Gibbons

 hereby requests that Plaintiff answer the following interrogatories in writing and under oath

 within 30 days.

                                     INSTRUCTIONS AND DEFINITIONS

              1.         These Interrogatories are to be answered by you to the extent of all information

 which is, or may be, available to you, or to any person, employee, agent, or attorney who has

 acted, or is now acting on your behalf, and not merely on information which is within your

 personal knowledge.

              2.         If, after a reasonable and thorough investigation, using due diligence, you are

 unable to answer any Interrogatory or any part thereof, on the grounds of lack of information

 available to you, please state what has been done to locate such information. In addition, specify

 what knowledge or belief you do have concerning the unanswered portion of any Interrogatory

 and set forth the facts upon which such knowledge or belief is based.




 37986949.1 01/21/2021
Case 1:20-cv-01387-AJT-JFA Document 99-1 Filed 03/19/21 Page 3 of 7 PageID# 3581




              3.         Where an Interrogatory does not specifically request a particular fact or facts, but

 where such fact(s) is necessary to make the answer to said Interrogatory either comprehensible,

 complete or not misleading, you should include such fact(s) as part of such answer and said

 Interrogatory shall be deemed specifically to request such fact(s).

              4.         “Identify” when used in conjunction with an individual means to state the

 individual’s full name, last known home address, last known home and business telephone

 numbers, present or last known business affiliation or employer, business address and job title,

 exact or approximate date and place of death if deceased. When used in conjunction with a

 document, “Identify” means to state the title of the document, identify all individuals who helped

 create the document, state the date the document was created, identify all persons who received

 the document, and, if you are not producing the document, state why you are not producing the

 document, and describe the contents of the document.

              5.         The words “communicate” or “communication(s)” are used in the broadest sense,

 and include but are not limited to any transmission or exchange of information between two or

 more persons, orally or in writing, and includes any conversation or discussion, whether face-to-

 face or means of a telephone, telegraph, telex, telecopier, facsimile transmission, e-mail,

 electronic, or other medium.

              6.         The words “document” or “documents” shall be construed in the broadest sense

 possible and shall include, but not be limited to, each and every form in which information is

 kept, however produced, reproduced or stored, in your actual or constructive possession, custody

 or control (including any of your employees, agents, representatives, attorneys or accountants),

 and whether prepared, published or released by you or by any other person or entity, including

 but not limited to, letters, reports, agreements, correspondence, telegrams, e-mails, minutes or



                                                           2
 37986949.1 01/21/2021
Case 1:20-cv-01387-AJT-JFA Document 99-1 Filed 03/19/21 Page 4 of 7 PageID# 3582




 records of meetings, text messages, voicemail messages, reports or summaries of investigations,

 expressions or statements or policy, opinions or reports of consultants, lists, drafts, revisions,

 invoices, receipts, original and preliminary notes, preliminary sketches, records, ledgers,

 contracts, bills of lading, bills, inventories, financial data, maps, memoranda, accounting and

 financial records, diaries, journals, calendars, statements, workpapers, videotapes, audiotapes,

 photographs, pamphlets, brochures, advertisements, trade letters, press releases, drawings,

 recaps, tables, articles, summaries of conversations, computer cards, tapes, disks, thumb drives,

 computer hard drives, and any and all other such electronic storage devices, and any other means

 of electronically or magnetically maintained or stored information, and printouts. The terms

 “Document” and “Documents” include, without limitation, all originals and non-identical copies.

              7.         The phrases “relate to,” “related to,” or “relating to,” shall mean and refer to

 evidencing, alluding, responding, concerning, memorializing, referring, constituting, containing,

 discussing, describing, depicting, embodying, reflecting, regarding, identifying, mentioning,

 stating, in respect of, commenting on, showing, or analyzing, in whole or in part, the subject

 matter referred to in these document requests.

              8.         “You,” “your,” and “CWC” refer to Plaintiff, the Center for Workplace

 Compliance, and any predecessor entities, including but not limited to the Equal Employment

 Advisory Council, as well as its current and past directors, officers, agents, employees,

 independent contractors, representatives, consultants, attorneys, or entities acting on its behalf.

              9.         The “Complaint” means the First Amended Complaint filed herein by CWC, and

 any successor or amended pleading thereto.

              10.        “Defendants” means and refers collectively to Defendants Littler Mendelson,

 P.C., Chris Gokturk, and Lance E. Gibbons.



                                                           3
 37986949.1 01/21/2021
Case 1:20-cv-01387-AJT-JFA Document 99-1 Filed 03/19/21 Page 5 of 7 PageID# 3583




              11.        “Littler” means defendant Littler Mendelson, P.C.

              12.        “Work” or “Work(s)” is a singular or plural reference to those copyrighted work

 product documents which are the subject of the copyright registrations identified on Exhibit B to

 the First Amended Complaint.

              13.        “NT Lakis” means the NT Lakis, LLP law firm and its predecessor law firms,

 including without limitation, Norris, Tysse, Lampley & Lakis, LLP.

              14.        “Access” when used in relation to a Work, means to access, select, obtain, view,

 download, retain, print, copy or use.

                                            THE INTERROGATORIES

              1.         For every Work which Plaintiff claims any Defendant copied, misappropriated, or

 with regard to which any Defendant otherwise is alleged to have infringed Plaintiff’s rights,

 explain or illustrate all of the constituent elements or portions of such Works which you assert

 constitute original literary expression, and as to each such element or portion, identify its author

 or authors.

              2.         As to all authors identified in your answer to interrogatory 1, explain the factual

 basis for Plaintiff’s claim that it owns such authors’ authorship rights in the Works. If the

 authorship rights were transferred or assigned to Plaintiff, then state the consideration paid for

 each such assignment or transfer, and identify the documents pursuant to which such assignment

 or transfer was effectuated.

              3.         Identify all persons with knowledge of the material facts alleged by you in the

 Complaint, and as to each such person, state generally what knowledge or information each such

 person is expected to possess.

              4.         Itemize and explain Plaintiff’s claims for actual damages.



                                                           4
 37986949.1 01/21/2021
Case 1:20-cv-01387-AJT-JFA Document 99-1 Filed 03/19/21 Page 6 of 7 PageID# 3584




 Dated: January 21, 2021             Respectfully submitted,




                                     Robert C. Gill
                                     Robert C. Gill (VSB # 26266)
                                     Ian A. McLin (VSB # 92403)
                                     SAUL EWING ARNSTEIN & LEHR LLP
                                     1919 Pennsylvania Avenue, NW, Suite 550
                                     Washington, D.C. 20006
                                     (202) 295-6605
                                     (202) 295-6705 (facsimile)
                                     robert.gill@saul.com
                                     ian.mclin@saul.com

                                     Counsel for Defendant Lance Gibbons




                                        5
 37986949.1 01/21/2021
Case 1:20-cv-01387-AJT-JFA Document 99-1 Filed 03/19/21 Page 7 of 7 PageID# 3585




                                  CERTIFICATE OF SERVICE
              I hereby certify that on January 21, 2021 true and correct copy of the foregoing
 subpoena was served via email on:


 SQUIRE PATTON BOGGS (US) LLP                       Mark L. Krotoski
 John A. Burlingame                                 J. Kevin Fee
 2550 M Street NW                                   Morgan, Lewis & Bockius LLP
 Washington DC 20037                                1111 Pennsylvania Ave. NW
                                                    Washington, DC 20004-2541
 (202) 626 6871
                                                    Telephone: +1.202.739.3000
 john.burlingame@squirepb.com
                                                    Thomas Y. Nolan
 David S. Elkins                                    1400 Page Mill Road
 1801 Page Mill Road, Suite 110                     Palo Alto, CA 94304
 Palo Alto, California 94304                        Telephone: +1.650.843.4000
 (650) 843-3378                                     mark.krotoski@morganlewis.com
 david.elkins@squirepb.com                          kevin.fee@morganlewis.com
                                                    thomas.nolan@morganlewis.com
 Joseph A. Meckes
 Joseph P. Grasser                                  Attorneys for Plaintiff Center for Workplace
                                                    Compliance
 275 Battery Street, 26th floor
 San Francisco, California 94111
 (415) 954-0201
 joseph.meckes@squirepb.com
 joseph.grasser@squirepb.com

 Eleanor M. Hagan
 4900 Key Tower 127 Public Square
 Cleveland, Ohio 44114
 (216) 479 8500
 eleanor.hagan@squirepb.com

 Attorneys for Defendants
 Littler Mendelson, P.C. and Theresa Gokturk




                                                          / s/ Robert C. Gill
                                                       Robert C. Gill




                                                6
 37986949.1 01/21/2021
